                     Case 1:19-cr-10308-ADB Document 1-1 Filed 08/22/19 Page 1 of 2
MS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                               U.S. District Court - District of Massachusetts


Place of Offense:                            Category No.         ^                    Investigating Agency

City       Boston                                       Related Case Information:


County        Suffolk                                   Superseding Ind./ Inf.                         Case No.
                                                        Same Defendant                            New Defendant
                                                        Magistrate Judge Case Number
                                                        Search Warrant Case Number
                                                        R 20/R 40 from District of      _

Defendant Information


Defendant Name          Dante Mirabella                                            Juvenile:             •    Yes       No
                        Is this person an attorney and/or amember of any state/federal bar:              •    Yes 0 No
Alias Name

Address                  rcitv & StateJ Boston, MA

Birthdate (Yronly): 1965 SSN (Iast4#): 9779                  Sex M           Race: W                  Nationality: US

Defense Counsel if known:                                                              Address


Bar Number

U.S. Attorney Information:

AUSA          Christine J. Wichers                                          BarNumber if applicable      ^31857

Interpreter:            •     Yes       0   No                  List language and/or dialect:

Victims:                |•/|Yes | |No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)             • Yes      0 No
Matter to be SEALED:                    0   Yes        0     No
          (0Warrant Requested                              0] Regular Process                     0 In Custody
Location Status:


Arrest Date                   05/31/2019


0 Already in Federal Custody as of                                                       m


[0Already in State Custody at       County HOC                             I [Serving Sentence           [0\waiting Trial
01 On Pretrial Release: Ordered by:                                                          on



Charging Document:                      I IComplaint                  I IInformation                  0 Indictment
Total # of Counts:                      I IPetty                      0 Misdemeanor                   [0 Felony —

                                                 Continue on Page 2 for Entry of U.S.C. Citations

0         I hereby certify that the case numbers ofany prior proceedings before a Magistrate Judge are
          accurately set forth above.

Date:      08/22/2019               •               Signature ofAUSA(0/i^_^
                      Case 1:19-cr-10308-ADB Document 1-1 Filed 08/22/19 Page 2 of 2

 JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse


 District Court Case Number (To be filled in by deputy clerk):
 Name of Defendant               Dante Mirabella

                                                                      U.S.C. Citations

                 Index Key/Code                                      Description of Offense Charged      Count Numbers

 Setl      18USC1951                                   Hobbs Act Robbery


 Set 2     18 use 924(c)(l)(A)(ii)                    Brandishing a Firearm During a erime of Violence


                                                      Felon in Possession of a Firearm and Ammunition
 Sets      18 use 922(g)(1)


 Set 4     18 use 981,28 USC2461                      Robbery Forfeiture Allegation


Sets       18 use 924, 28 USe 2461                    Firearm Forfeiture Allegation


Set 6



Set 7



Set 8



Set 9



Set 10



Set 11



Set 12



Set 13



Set 14



Set 15

ADDITIONAL INFORMATION:




USAMA CRIM- Criminal Case Cover Sheet.pdf 3/4/2013
